Citation Nr: 1107108	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Subsequently, the matter was remanded for 
additional development in a June 2010 decision.

The original issue on appeal was entitlement to a compensable 
rating for bilateral hearing loss.  However, during the appeal 
process, in a December 2010 rating decision and Supplemental 
Statement of the Case, the Veteran was granted a 10 percent 
rating, effective January 20, 2009.  Because the increase in the 
rating of the Veteran's hearing loss disability does not 
represent the maximum rating available, the Veteran's claim 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The result of a VA audiometric test conducted in October 2010 
shows that the Veteran had level IV hearing in his left ear and 
level II hearing in his right ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in January 
2009 and May 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. 
Cir. 2009).  

In Dingess/Hartman the Court found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the January 2009 correspondence.  With regard to the 
additional notice requirements for increased rating claims, it is 
acknowledged that the VCAA letters sent to the Veteran might not 
appear to fully satisfy the specifics of the original Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, these letters did advise the Veteran of the criteria 
necessary to substantiate a higher rating for his service-
connected disability.  In any event, the Federal Circuit Court 
recently vacated the Court's previous decision in Vasquez-Flores, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez, 580 F.3d 
at 1277.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been obtained and an 
examination has been provided on a contractual basis (VA 
examination).  In its June 2010 remand the Board had requested 
that a VA examiner interpret, if possible, the results of a March 
2009 private audiological examination.  The October 2010 VA 
examiner did not do so.  The Court recently held that when a 
private examination reasonably appears to contain information 
necessary to decide a claim, VA has a duty to ask for 
clarification or explain why such clarification is not needed.  
Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  The 
Board notes that it has attempted to seek clarification of the 
private testing methods and results.  In view of the fact that 
the latest VA examination, the most recent test of the Veteran's 
hearing, was administered 19 months subsequent to the private 
audiogram the Board sees no need for an additional remand for 
translation of the older private audiogram as it is unlikely the 
older private examination would show worse hearing in this case.  
Thus, the Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and regulations 
and to move forward with this claim would not cause any prejudice 
to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).




When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Factual Background and Analysis

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the assigned 10 percent 
rating does not adequately reflect the severity thereof.  
Historically, the Veteran was granted service connection for 
bilateral hearing loss in a March 2007 rating decision and 
awarded a 0 percent, or noncompensable, disability rating, 
effective March 7, 2005.  The Veteran's current claim for 
increase was received by VA in January 2009.  In a December 2010 
rating decision, the disability rating was increased from 
noncompensable to 10 percent, effective January 20, 2009.  

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100 (2010).  Pursuant to these regulations, hearing acuity is 
measured by the results of speech discrimination tests and pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).   
Examinations are conducted without the use of hearing aids.  Id.  
The rating schedule establishes eleven auditory acuity levels to 
evaluate the degree of disability for service-connected hearing 
loss based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical application of 
the rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).


In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  However, in this instance, that level then will be elevated 
to the next higher level.  Id.

A January 2008 VA audiology clinic record revealed that the 
Veteran believed his hearing had worsened since his last 
evaluation.  He reported difficulty hearing female voices, but 
his hearing aids were working.  An audiogram is not provided for 
the claims file, but the staff audiologist noted it showed mild 
to moderate sensorineural hearing loss in both ears and good word 
recognition ability in both ears.  He said that there was no 
significant change in hearing compared to the last audiogram.

The Veteran underwent a VA examination in July 2008.  He 
complained of difficulty hearing with background noise and 
constant bilateral tinnitus.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
40
40
45
38
LEFT
35
40
45
55
44

The speech recognition score on the Maryland CNC word list was 80 
percent for the right ear and 88 percent for the left ear.  
Diagnosis was mild to moderate sensorineural hearing loss in both 
ears.


Under Table VI, the examination results for the left ear 
correspond to level II hearing loss under Table VI.  For the 
right ear, the examination results correspond to level III under 
Table VI.  Accordingly, the intersection point of level II for 
the left ear and level III for the right ear under Table VII 
shows that the Veteran's hearing loss warranted a 0 percent 
disability rating.  This hearing impairment measurement is not 
higher than that currently assigned.

A January 2009 VA audiology clinic record revealed that the 
Veteran believed his hearing had worsened since his last 
evaluation and that he had lost his hearing aids five or six 
months before.  An audiogram is not provided for the claims file, 
but the staff audiologist noted it showed mild to moderate 
sensorineural hearing loss in both ears with 88 percent word 
recognition ability in both ears.  He said that there was no 
significant change in hearing compared to the last audiogram in 
January 2008.  A fitting was made for new hearing aids.

VA medical records dated from February 2009 to August 2010 show 
occasional visits to the VA audiology clinic for hearing aid 
orientation and repair.  

The record contains a private audiological survey done by 
Accurate Hearing Technology, Inc. in March 2009.  There was no 
indication whether the hearing test conformed to VA standards for 
the evaluation of hearing impairment found under 38 C.F.R. 
§ 4.85.  Specifically, the findings are in a graphical format and 
it is unclear whether it was administered by a state licensed 
audiologist and whether the CNC Maryland Speech Discrimination 
Test was performed.  

The Veteran's daughter submitted correspondence in March 2009 in 
which she claimed that the Veteran often watched television alone 
because he did not want to offend family members when he had to 
turn the volume up.  She said it was difficult speaking with her 
father as family members had to repeat themselves several times 
and even yell if they were behind the Veteran.  He also had 
trouble speaking on the phone.  She was worried that his hearing 
impairment might lead to more isolation or depression.


The Veteran underwent a VA examination in October 2010 as a 
result of the Board's remand.  He complained of hearing loss, 
tinnitus, a dull ache in the right ear, occasional unsteadiness, 
and difficulty hearing women's voices and when in a group of 
people.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
55
60
70
59
LEFT
55
55
65
70
61

The speech recognition score on the Maryland CNC word list was 92 
percent for the right ear and 96 percent for the left ear.  
Diagnosis was moderate to moderately severe sensorineural hearing 
loss in both ears.

The pure tone threshold results for the left ear represent an 
exceptional pattern of hearing loss in the left ear.  See 38 
C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher auditory 
acuity level.

Under Table VI, the examination results for the left ear 
correspond to level II hearing loss under Table VI and to level 
IV under Table VIa.  For the right ear, the examination results 
correspond to level II under Table VI.  Accordingly, the 
intersection point of level IV for the left ear and level II for 
the right ear under Table VII shows that the Veteran's hearing 
loss warrants a noncompensable  disability rating.  Indeed, it 
appears the RO assigned a 10 percent rating based on the finding 
that the average puretone threshold for the left ear was 62.5.  
However, as is indicated above, the record clearly shows that the 
average puretone threshold for the left ear is 61.25, which is 
clearly within the designation of level IV hearing under Table 
VIa.  Therefore, the hearing impairment measurements certainly do 
not provide for a higherrating than that currently assigned.



Based on this record, the Board finds that the evidence does not 
demonstrate entitlement to a rating in excess of 10 percent for 
the Veteran's bilateral hearing loss.  In light of the level IV 
left ear hearing loss and level II right ear hearing loss 
demonstrated in the latest VA audiological examination of record 
during the appeal period, a rating in excess of 10 percent is not 
warranted.  

The Board has not found within the claims file any evidence of a 
rating higher than 10 percent for bilateral hearing loss during 
the period from one year before the Veteran filed his claim for 
increase in January 2009 until the present.  The results of both 
the July 2008 and October 2010 VA audiological examinations 
reflect hearing impairment not higher than that currently 
assigned.  As noted above, a private audiogram dated in March 
2009 is also found in the record.  The private audiological 
findings showed apparently better speech discrimination readings 
than the VA examinations of record.  They also appear to indicate 
that the Veteran's bilateral hearing loss may have worsened since 
the July 2008 VA examination, but was apparently less severe than 
the later findings reported in the October 2010 VA examination.  
According to a VA staff audiologist, audiograms conducted in 
January 2008 and January 2009 showed no significant change in 
hearing compared to previous tests.  Thus, there is no support in 
the record for a disability rating in excess of 10 percent for 
the Veteran's bilateral hearing loss.

The Veteran is competent to report his symptoms and the Board 
acknowledges the assertions of the Veteran and his daughter that 
his hearing impairment is significant and that he should receive 
a higher rating.  However, the Board is constrained by the 
applicable regulations, which require evaluation by strict 
mechanical application of the tables that make up the rating 
criteria for hearing impairment.

To the extent that the Veteran has asserted that he warrants a 
higher rating for bilateral hearing loss, the Board finds that 
the preponderance of the evidence for the period on appeal does 
not support his contentions.  The Board is responsible for 
weighing all of the evidence and finds that the preponderance of 
the evidence does not even support a compensable rating for 
bilateral hearing loss.  There is also no basis for the 
assignment of a staged rating under Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  There is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determination continuing the Veteran's 10 percent 
rating for his hearing impairment is based on application of 
pertinent provisions of VA's Schedule for Rating Disabilities.  
The Board notes that there is no indication that referral is 
warranted for consideration of the assignment of a disability 
rating on an extraschedular basis during the period of this 
appeal.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's hearing impairment measurements were applied to a 
mechanical application table pursuant to the applicable criteria 
as authorized by associated statutes, regulations, and caselaw.  
Indeed, as is explained above in denying a higher rating, it 
appears that the Veteran's current 10 percent disability rating 
is in excess of that for which he actually qualifies.  Given that 
the applicable schedular rating criteria are more than adequate 
in this case, the Board need not consider whether the Veteran's 
hearing disability picture includes exceptional factors.  
Referral for consideration of the assignment of a disability 
evaluation on an extraschedular basis is not warranted.  See 
Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


